Explanations of vote
in writing. - (FR) I am pleased that the Committee on Civil Liberties, Justice and Home Affairs unanimously approved the common position of the Council on the specific programme 'Drug prevention and information' as part of the general programme 'Fundamental Rights and Justice', in line with the recommendation of my colleague Inger Segelström.
I regret that the Council, while accepting Parliament's positions, rejected the amendments aimed at giving Parliament the possibility of blocking Commission decisions on implementation of the programme, notably when annual priorities are chosen. I am also sorry that in its statement in plenary the European Commission felt it appropriate to state that its commitment to transmit to the European Parliament the necessary information relating to the draft annual work programmes was an exceptional measure. This programme needs to be launched urgently and it is fortunate that the committee approved the common position.
in writing. - (PT) The problem of drug addiction requires the adoption of a set of cross-cutting policies encompassing, among other aspects, prevention, treatment and reintegration, as well as the fight against drug trafficking, organised crime and money laundering.
These public policies are top priority as drug addiction has serious human and social consequences, particularly among the younger generations.
They must be accompanied by other public policies aimed at improving people's living conditions by guaranteeing access to healthcare, food, housing, schooling, educational success and stable employment, and by protecting the rights to a fair wage, to freedom of creation and cultural enjoyment, and to sports.
Bearing in mind its objectives and actions, the specific programme 'Drugs prevention and information' developed at EU level may help to increase knowledge, improve the exchange of information and prevent drug use by supporting and complementing the measures taken by each Member State. The (inadequate) figure of nearly EUR 21 million, intended for the 27 Member States over the period from 2007 to 2013, will also be put to practical and full use.
in writing. - (FR) I voted in favour of the outstanding report by my excellent Czech colleague Miroslav Ouzký on the International Health Regulations, revised in 2005 by the General Assembly of the World Health Organisation (WHO). The purpose of these Regulations is to prevent the spread of diseases and to protect citizens against these diseases without causing unnecessary and costly interference with international trade. This international health mechanism must be implemented urgently in a coordinated fashion within the European Community because infectious diseases, as my admirable French colleague Françoise Grossetête points out, represent a threat and a challenge for every country.
Such health questions are once again going to raise the question of the quality of the controls at our external borders as regards both people and goods. It is essential to support the development of the European Centre for Disease Prevention and Control (ECDC), established in 2004, and the European early warning and response system for public health threats, which must encourage rapid and coherent application in the EU Member States of the International Health Regulations (IHR).
in writing. - (SK) Since we did not have a debate on the report by our colleague Mr Ouzký on the International Health Regulations, I would like to express my opinion on this matter at least in this way.
The increase in international trade and greater mobility within the EU heighten the danger of international outbreaks of infectious diseases within the EU or their transmission to Europe from more distant continents. The response to such epidemics, using defensive methods, must be integrated and coordinated if it is to be effective. Today in the European Union we have the European Centre for Disease Prevention and Control (ECDC): combating mass epidemics is part of its duty. At the same time the Member States are members of the World Health Organisation, which has issued the International Health Regulations: they also deal with the fight against diseases that can spread from one country to another one.
There is a Commission Decision on the early warning and response system for the prevention and control of communicable diseases. The EU also has a few financial tools at its disposal, for example the European Union Solidarity Fund and the action programme for public health as a new instrument for early warning and response in the case of serious emergencies. At the same time, in accordance with the principle of subsidiarity, the Member States have control over their health services.
Given this complex system of abundant legislation at several levels, it will be difficult to respond quickly and unanimously if there is an epidemic risk. The EU and Member State systems need to be better connected so that we do not find ourselves in a situation whereby we have European legislation that will not match the preparedness of the Member States to respond quickly.
in writing. - (PT) The International Health Regulations adopted by the WHO (World Health Organisation) are a new instrument aimed at protecting world health. They replace the former post-war regulations which concentrated on border control, specifically the health control of ships and their crews, and which included international vaccination against yellow fever, to which other vaccinations were subsequently added. Emerging public health issues such as tuberculosis and malaria and even new ones such as bird flu and the risk of pandemic flu have made international cooperation and information on public health even more urgent.
Recent epidemics and pandemic threats have shown that no countries or regions are immune to health problems nor is it possible to guarantee this. These new Regulations encourage the exchange of information and urge countries to coordinate their responses to global threats, recognising that all countries are important and that mutual aid is essential.
In Portugal the health surveillance of borders, international vaccination and traveller advice have been receiving less and less attention, particularly due to the current government's closure of the Regional Public Health Centres. Without a proper national surveillance system, the attention paid to these areas will continue to be mediocre.
in writing. - (FR) I voted in favour of this report. Twenty years ago infectious diseases were not perceived as a major threat. Today they pose a risk and a challenge for every country. Threats such as pandemic influenza, malaria and tuberculosis are a health risk because of virus mutations, increasing resistance to antibiotics and weak health systems.
The new health risks also include foodborne diseases, chemical, biological or nuclear accidents or attacks, industrial pollution and climate change. These threats could endanger the lives of millions of people in several countries.
The spread of globalisation and increasing international flows and trade are aggravating factors. International collaboration to control infectious diseases is therefore vital. To this end, it is essential to eliminate any unnecessary interference with international traffic and trade.
This report provides an additional incentive for the Member States to develop further joint actions based on the exchange of good practices. The introduction of early warning systems in the case of serious pandemics in neighbouring countries and third countries is equally crucial.
in writing. - (SK) I would like to comment on the report by my colleague Mr Ouzký on the International Health Regulations, which I supported with my vote.
This legal tool is needed in order to secure, in a focused manner, prevention, protection and especially control in cases involving the spread of a disease. At the same time this tool makes sure that the response of the public health sector will be adequate to the risks that have developed.
This standard that was first adopted by the member countries of the World Health Organisation (1951) has since already been modified on four occasions. Its gradual implementation in its present form began as of June 2007.
This text provides the clearly defined interpretation of the EU stance adopted by the Commission and clarifies the EU's role in implementing the International Health Regulations. It also examines the existence and role of the European Centre for Disease Prevention and Control (ECDC) and the Early Warning and Response System for public health threats (EWRS).
It will further contribute to the protection of our citizens' health and for that reason I welcome its adoption.
in writing. - (FR) I voted in favour of the motion for a resolution by several political groups including the Group of the European People's Party (Christian Democrats) and European Democrats (PPE-DE) on the EU objectives for the 8th meeting of the Conference of Parties to the United Nations Convention to Combat Desertification, to be held in Madrid from 3 to 14 September 2007. One notable consequence of the current warming of the planet is that it dries out springs through evaporation and reduces the flow of the water level of rivers and of the underground water basins, thereby destroying the superficial structure of soil. According to the United Nations Environment Programme (UNEP), desertification currently affects approximately 25% to 30% of the world's land surface area, and between 1.2 billion and 2 billion people in at least 100 states are at risk. At a global level desertification is increasing, leading to poverty, forced migration and conflict. In my view, the European Union urgently needs to implement a European water policy, not only with regard to quality but also with regard to quantity.
in writing. - I am supporting this joint resolution regarding the UN Convention to Combat Desertification and the ongoing meeting in Madrid. As we know desertification affects 20-30% of the world's land area and 1.2 - 2 billion people - many of whom are in deep poverty - in at least 100 states.
As a consequence of climate change and human intervention with deforestation and over-farming, more and more of the world is becoming a desert. The consequence is increased poverty, forced migration and conflict. One most graphic example is Darfur, where desertification has driven a complex conflict between pastoralists and farmers, as the farmers have been driven eastwards onto the land of the latter with the generation of hundreds of thousands of refugees, rapes, mayhem and murder. Only strong and urgent international action can stop Darfur from being the first of many more similar conflicts, whose underlying cause is desertification.
in writing. - (PT) Regardless of the scientific disagreement on environmental issues, there is no doubt, as noted in the resolution, that extreme climatic events such as floods and droughts linked to climate change are becoming more frequent and more drastic in their effects, further increasing the risk and the negative economic and social consequences of desertification.
There is also no doubt that these negative consequences are being felt both in the countries directly affected and in neighbouring countries. At the very least for this reason, given that the European Union must bear in mind that it borders areas undergoing a desertification process, the next EU-Africa summit must tackle this issue conscientiously and consistently.
Furthermore, on another level definitely worth mentioning, the issue of desertification is also relevant within the European Union itself. This is why the absolutely essential reform of the CAP (common agricultural policy) must take account of the need to combat desertification, with a policy aimed at settling people in rural regions also being essential.
It is to be hoped that both the policy and the politicians will take a long-term view so that the problems faced can be solved in time. This is the case with desertification: the history books are full of lessons which we must learn in time.
in writing. - Desertification is a serious problem affecting many parts of the world and it is important that the problem is addressed globally.
Failure to act will cause serious problems for many people, particularly in the developing world, which is why it is right that the United Nations, with our support, should act now.
I shall be voting in favour of the joint resolution but I hope that this is the start of a process to address this problem, and that in years to come we are not regretting our lack of action when the opportunity to act was given to us.
Desertification is a disaster that we must avoid; this resolution is a first step. We, as the European Union, must take the lead in reversing this trend.
in writing. - I supported the resolution in order to press for further action to address this growing problem. In particular, I am afraid that the issue is hidden from many in the 'developed' world, because the effects are often in the 'underdeveloped' world. Darfur is an example whose underlying cause is a conflict brought about through desertification.
- (NL) Mr President, Parliament may well give full marks to the human rights policy of official Europe, but the reality is that the human rights clauses in agreements with many Arabic and African countries often remain a dead letter and there is no active and consistent policy on human rights.
Furthermore, what about the policy with regard to China, where it is clear to everyone that the trade and economic interests of the Union and its Member States take precedence over human rights?
Top of the bill, however, is the policy with respect to Turkey, of course. While the report constantly refers to women's rights, Europe is holding the door wide open to this Islamic country where the situation with regard to women's rights has got worse and worse since the AKP came to power. In any case our group and the Vlaams Belang Party will not join in with this hypocrisy any longer.
- (NL) Mr President, my colleague Mr Dillen just now so rightly pointed to the great gulf between the official rhetoric of Europe, on the one hand, and the concrete policy of the European Union on human rights, on the other hand.
I would like to add something to that. While Europe propagates the values of an open Western society and, above all, freedom of speech throughout the world, through the human rights dialogue that is so applauded here but has no strings attached, we still find that in our own official European capital, Brussels, the defenders of that very same European value of free speech are being silenced. I think that Parliament and its President should make a stand against the diktats of the Parti Socialiste Mayor of Brussels, Mr Thielemans, who is banning demonstrations against the advance of intolerant Islam in our own European capital and in all of our European countries. I shall, in any case, demonstrate with others for freedom of speech and against the advance of Islam next Tuesday, 11 September right outside the European Parliament.
in writing. - (FR) I voted in favour of the report by my Spanish colleague Elena Valenciano Martínez-Orozco on the functioning of the dialogues and consultations on human rights with third countries. Human rights form part of the European Union's core values and it is very important to ensure that they are automatically at the heart of the EU's political dialogues with third countries. The Council must systematically apply the human rights and democracy clause in all EU agreements and relations with third countries.
As a result, I support the idea of increasing interinstitutional coherence and finding ways of improving coordination among the different EU institutions (the Council, the Commission and Parliament) by establishing an interinstitutional trialogue on the political dialogue and the human rights dialogues and consultations. At a time when values are being eroded in a planet that is becoming increasingly complex, the EU must ensure respect for the values linked to human rights and democracy in all its projects and programmes, especially those relating to development assistance and technical, commercial and financial cooperation.
in writing. - (FR) The report by Elena Valenciano on the functioning of the human rights dialogues and consultations with third countries has just been adopted by a large majority and I congratulate the rapporteur on her thorough work.
The report rightly states that human rights issues should be addressed within the framework of the overall political dialogue conducted with third countries. In fact, the promotion of human rights is a fundamental part of the EU's external and development policy.
I am also pleased that the report calls on the Council and the Commission to streamline the dialogue and consultation procedures. Increased interinstitutional coherence and cooperation would give the EU's human rights policy more credibility on the international stage. Objective evaluation and monitoring would also be required.
Finally, the report emphasises the importance of ensuring the transparency of these dialogues at EU level and enhancing the role of the European Parliament in that regard. For all these reasons, I supported the adoption of this report during the final vote in plenary.
in writing. - (PT) It is without question essential to promote the universality and indivisibility of human rights, 'meaning not only civil and political rights but also social, environmental, economic and cultural rights'.
However, there are contradictions in the report: for example, while stating that the dialogue with a third country on human rights will be conducted in agreement with the latter, at the same time it threatens that, in cases where the latter rejects this dialogue, the EU must consider specific actions in that country, using for this purpose the 'financial instrument for the promotion of democracy and human rights worldwide'.
Will the Member States agree to apply this measure reciprocally? Obviously not, because the 'dialogue' on human rights with third countries is not meant for discussing human rights in the EU, but in those countries.
This example helps to illustrate the real goal, which is to try and use human rights as an instrument of pressure and interference, at the convenience and in the interests of the major European powers. The report, aware of this possibility, which it does not actually support, underlines the need for 'coherence' and 'credibility' on the part of the EU. The silence on the CIA's illegal flights speaks for itself.
in writing. - I supported this report, which calls on the Commission and Council to ensure a greater degree of coherence in the EU's human rights dialogues with third countries. In particular, I support the call for more involvement of the Parliament on the content of ongoing dialogues, and urge the use of more stringent criteria and monitoring mechanisms.
in writing. - (PL) I voted in favour of adoption of the report on the functioning of the human rights dialogues and consultations on human rights with third countries.
The report raised the very important issue of the appropriate representation of the European Parliament in dialogues and consultations between the European Union and third countries. Human rights issues should feature in the European Union's work programme as a matter of course. Moreover, we must ensure that the European Parliament is adequately involved in all matters relating to human rights.
in writing. - (SV) We have chosen not to support the report as it seeks to undermine some of the Commission's good intentions with a view to creating more sustainable fishing.
Fishing in the EU must become more environmentally sustainable in order to protect both marine environments and the long-term viability of the fishing industry.
in writing. - (FR) I voted in favour of the very good own-initiative report by my excellent Spanish colleague Carmen Fraga Estévez in response to the Commission communication on the implementation of sustainable fishing in the EU on the basis of maximum sustainable yield (MSY).
Like Mrs Fraga Estévez, I am pleased that the Commission acknowledges that the current fisheries management policy has failed, and I welcome its proposal to create a new management model making it possible to ensure stock recovery, adapt the fishing effort to fisheries' real circumstances, and improve the reliability and stability of the fishing fleet.
Nonetheless, it is important to adopt a cautious approach and consider our fishing capacities in relation to the consumption requirements in Europe and in the world as well as the pressing need to look after resources. Moreover, any change to the Union's fisheries policy will have to include suitable and financially acceptable compensation mechanisms, which will require an assessment of the legal and socio-economic impact of the final proposal.
in writing. - (PT) The sustainability of fishery resources is essential for guaranteeing fishing activity and the viability of the fishing industry in the long term.
Safeguarding the sustainability of resources by implementing long-term plans and short-term measures must without question involve an assessment of their socio-economic consequences and, as a result, the provision of financial resources guaranteeing the continued existence of vessels, employment and income in the industry and for fishermen. In our opinion, this is the relationship which best expresses and which must be at the root of the application of the maximum sustainable yield principle.
In other words, the 'maximum sustainable yield' must not be used as an instrument to promote (even further) the scrapping of vessels and the destruction of jobs.
The plans and measures for ensuring the sustainability of resources must be based on scientific fisheries research, not forgetting other measures which take account of the consequences of natural factors and those stemming from human activities with an impact on marine ecosystems. This is why we proposed the introduction in the report of the need to increase the appropriations earmarked for scientific fisheries research in the Seventh Framework Programme for Research and Technological Development.
Finally, we must stress that the participation of fishermen in the definition of all these policies is fundamental.
(CS) Mr President, I supported the European Parliament's compromise position on the review of the consumer acquis within the Union.
The report proposes improvements for half a billion citizens when exercising their rights concerning withdrawal from a contract, delivery of goods, statutory guarantee, methods of calculating the withdrawal period, unfair contractual terms, contracts providing digital content and on-line auctions.
Having expressed my support, I nevertheless believe that given that the Commission is preparing the most extensive review of the consumer acquis to date, Parliament could have solicited more modern, innovative and far-reaching changes, particularly in the following five priority areas:
higher degree of consumer protection in electronic commerce;
simplification of cross-border transactions for consumers and entrepreneurs;
enforcing proper application of, and compliance with, European rules on the part of the Member States;
increased consumer literacy; and
successful exercise of consumer rights across borders.
I trust that the Commission's proposal will be more adventurous. I know that Commissioner Kuneva is committed to tackling such a demanding task as this.
in writing. - (FR) I voted in favour of the own-initiative report by my colleague Béatrice Patrie on the Green Paper on the review of the consumer acquis, taking into account, in particular, the stated objective of modernising, simplifying and improving the regulatory framework for professionals and private individuals, thereby facilitating cross-border trade and increasing consumer confidence. It is fitting to ask ourselves on a regular basis, especially with the development of e-commerce, whether the smooth functioning of the internal market offers an appropriate balance between a high level of consumer protection and the competitiveness of businesses, alongside strict respect for the principle of subsidiarity. This report puts forward some interesting ideas concerning the general legislative approach, the restriction on unfair terms, the harmonisation of legislation, the right of withdrawal, the sale of consumer goods and, finally, the effective application of consumer law.
in writing. - (PT) We regret that a majority of the European Parliament has rejected the proposals made. This will mean a rough ride for the simplification of consumer rights legislation. We may be faced with an attempt to reduce and limit these rights, particularly in countries where these are more advanced.
We regret that the proposals made by my group were rejected, particularly the definition of a limited set of general rules common to all vertical consumer protection instruments: this would ensure a high level of consumer protection with implementation of the approved method of minimum harmonisation combined with the country of destination principle, so as not to compromise existing national legislation.
As we have said, it would not be acceptable for a consumer rights directive to return to any country of origin principle as a general rule, as was attempted in the initial version of the Directive on the liberalisation of services.
Given that the report still contains several contradictions and negative aspects, we voted against it and will closely follow developments in the situation.
in writing. - Some coherence of consumer policy, such as fixed minimum levels of consumer protection, can stimulate consumers' willingness to purchase goods and services from another EU Member State and therefore promote the development of a smoothly functioning internal market. Nevertheless, we wish to stress that consumers also purchase many goods from countries and regions outside the EU, such as the United States and Asia. The role of the EU institutions in this connection must not therefore be exaggerated.
It is crucial that the EU measures that are taken are proportional and that the subsidiarity principle is fully respected under all circumstances. We therefore oppose several of the proposals that were presented in the European Parliament earlier, such as EU-initiated information campaigns for consumers, consumer information at EU level (which can be handled nationally or through voluntary cooperation between existing authorities in the Member States) and EU-funded authorities and institutes.
The current European Parliament report and the Commission's Green Paper on the review of the consumer acquis are essentially well balanced, however, and create a simpler and more predictable regulatory framework. We have therefore decided to vote in favour in the final vote.
in writing. - (SV) We welcome the review of the consumer acquis and see it as a positive step that we are now proposing to investigate the disparities, gaps and overlapping directives. We do not see any overall problem with harmonisation that simplifies and benefits Europe's consumers and professionals as long as it does not mean that we need to reduce any further our own levels of consumer protection, which come from a long tradition of Swedish consumer protection. We had therefore wanted to have a consumer protection guarantee and regret that Parliament did not share our position.
in writing. - (FR) I was unable to vote in favour of the Patrie report because of the wording of paragraph 2, which recommends that Directive 2000/31/EC on certain legal aspects of information society services, in particular electronic commerce, be revised. In my opinion, the existing Directive, which stipulates, inter alia, that the applicable VAT rate is that of the company's country of origin, works very well in practice.
Why would we change this excellent Directive in order to introduce a system where the consumer must pay VAT for these services in the country of destination? That would lead to total chaos for all those concerned: both the tax authorities, which will have to manage VAT amounts from countries established in 27 different countries, and the companies concerned, which will have to apply up to 27 different VAT regimes.
Such a situation would be unacceptable and would hinder the free movement of goods, thus establishing an almost insurmountable obstacle to the single market in electronic services.
(PL) Mr President, I simply wanted to state that during the electronic vote on the Patrie report I twice attempted to vote in favour of an amendment, but unfortunately my machine failed to work. I would like this to be noted.
Thank you, Mr Libicki. That will be noted in the Minutes.